1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                ***
8
                                                    Case No. 3:18-cv-00224-MMD-CBC
9    CHRISTOPHER LOWRY,
                                                                     ORDER
10                                    Petitioner,
            v.
11
     RENE BAKER, et al.,
12
                                   Respondents.
13

14         This pro se habeas matter comes before the Court on several motions. First,

15   Petitioner has moved for an enlargement of time to file an opposition to Respondents’

16   motion to dismiss. (ECF No. 19.) The motion is granted. Petitioner will have until

17   November 23, 2018, to file an opposition to Respondents’ motion to dismiss.

18         Second, Petitioner has renewed his motion for appointment of counsel. (ECF No.

19   18.) The Court has already denied a motion for appointment of counsel in this case.
20   Petitioner offers no basis for reconsideration of that decision or additional factors that

21   would justify appointment of counsel here. The second motion for appointment of counsel

22   (ECF No. 18) is therefore denied.

23         Finally, Respondents have moved for leave to file Exhibit 7 under seal. Exhibit 7

24   comprises letters submitted by Petitioner for consideration at his state court sentencing

25   hearing. (ECF No. 17.) Respondents assert that these documents contain confidential

26   information and moreover were sealed by the state trial court and have never been
27   unsealed. (ECF No. 16.) Having reviewed the sealed exhibit, the Court doubts whether a

28   compelling need to seal the letters outweighs the public’s interest in open access to court
1    records. See Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006).

2    The issue is, however, unnecessary to decide at this point as the letters are irrelevant to

3    the pending motion to dismiss and, more importantly, likely irrelevant to claims in the

4    Petition. Accordingly, the motion to seal (ECF No. 16) is denied without prejudice, and

5    the sealed exhibit (ECF No. 17) will be stricken from the record. Should the letters at

6    some point become relevant to this case and Respondents still believe they should be

7    filed under seal, Respondents may make the required showing at that time.

8           It is therefore ordered that Petitioner’s motion for enlargement of time (ECF No.

9    19) is granted, and Petitioner will have until November 23, 2018, to file his opposition to

10   Respondents’ motion to dismiss.

11          It is further ordered that Petitioner’s second motion for appointment of counsel

12   (ECF No. 18) is denied.

13          It is further ordered that Respondents’ motion to seal (ECF No. 16) is denied

14   without prejudice, and the sealed exhibit (ECF No. 17) is hereby stricken from the record.

15          DATED THIS 15th day of October 2018.
16

17                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                 2
